This is a proceeding to discipline respondent, an áttfómey, for professional misconduct. The petition charges that, incident to certain real estate transactions in which respondent had been retained: (1) he commingled his clients’ moneys, given to him to hold in escrow, with his own money; (2) he converted to his personal use $1,000 belonging to his clients; (3) he issued a check for $1,000 on a bank account which was closed or which had insufficient funds; (4) he falsely represented to petitioner’s grievance committee that he would make prompt restitution of the said $1,000; (5) he failed to make such restitution; and (6) he failed to obey the directive of the said grievance committee to produce .the documents and records pertaining to the said real estate transactions and failed otherwise to make full disclosure of the facts and circumstances surrounding his failure to repay to his clients the escrow moneys due and owing to them. Although the petition and notice of motion were duly served upon respondent, he has failed to appear in this proceeding- or to answer the petition on the return day. Accordingly, the respondent is disbarred and his name is directed to be struck from the roll of attorneys and counselors at law, effective December 1, 1964. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.